[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                             U.S.
                     ________________________ ELEVENTH CIRCUIT
                                                             OCT 15, 2010
                            No. 10-10827                      JOHN LEY
                        Non-Argument Calendar                   CLERK
                      ________________________

                        Agency No. A070-904-503


TERRY ADEDIRAN,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (October 15, 2010)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Terry Adediran, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s

(“IJ”) order denying her applications for asylum and cancellation of removal under

the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1158, 1229b(b)(1). On

appeal, Adediran argues that: (1) the IJ erred in denying her application for

cancellation of removal based on an adverse credibility determination, and because

the IJ failed to follow the correct legal standard as articulated in Matter of Recinas,

23 I&N Dec. 467 (BIA 2002); and (2) the BIA erred in making an adverse credibility

determination to deny her application for asylum because the IJ failed to consider

testimony she gave at a prior merits hearing, and the BIA failed to acknowledge that

she “cleared up” the inconsistencies cited by the IJ. After thorough review, we deny

the petition in part, and dismiss it in part.

      We review the BIA’s decision only, except to the extent that it expressly adopts

the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). We review subject matter jurisdiction de novo. Resendiz-Alcaraz v. U.S.

Att’y Gen., 383 F.3d 1262, 1266 (11th Cir. 2004). The BIA’s factual determinations,

including credibility determinations, are reviewed under the substantial evidence test,

and we “must affirm the . . . decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Ruiz v. U.S. Att’y Gen.,

                                            2
440 F.3d 1247, 1254-55 (11th Cir. 2006) (quotation omitted). A “finding of fact will

be reversed only when the record compels a reversal; the mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Id. at 1255 (quotation omitted).

      First, we reject Adediran’s claim that the IJ erred in denying her application for

cancellation of removal. The Attorney General may cancel the removal of a

nonpermanent resident who establishes, in part, that removal would cause

“exceptional and extremely unusual hardship to the alien’s . . . child, who is a citizen

of the United States.” 8 U.S.C. § 1229b(b)(1)(D). However, the INA provides that

no court has jurisdiction to review “any judgment regarding the granting of relief

under section . . . 1229b . . . of this title.” 8 U.S.C. § 1252(a)(2)(B)(i). Nevertheless,

we retain jurisdiction to consider constitutional claims or legal questions related to

cancellation of removal. 8 U.S.C. § 1252(a)(2)(D); Martinez v. U.S. Att’y Gen., 446

F.3d 1219, 1221-22 (11th Cir. 2006). But “[n]otwithstanding Congress’s enactment

of § 1252(a)(2)(D), we continue to lack jurisdiction over the BIA’s purely

discretionary decision that a petitioner did not meet § 1229b(b)(1)(D)’s ‘exceptional

and extremely unusual hardship’ standard.” Martinez, 446 F.3d at 1222-23. When

examining a petition for review, we “must first consider whether we have subject

matter jurisdiction to hear the petition at all.” Resendiz-Alcaraz, 383 F.3d at 1266.

                                            3
      Contrary to Adediran’s argument on appeal, the BIA did not deny her

application for cancellation of removal based on an adverse credibility determination.

Rather, it concluded that Adediran failed to demonstrate that her children would face

“exceptional and extremely unusual hardship.” We therefore lack jurisdiction to

review the BIA’s purely discretionary decision that Adediran did not meet §

1229b(b)(1)(D)’s “exceptional and extremely unusual hardship” standard, despite

being the sole financial support for her children.

      We do have jurisdiction to review whether the IJ followed the correct legal

standard in assessing her application for cancellation for removal. However, this

argument is without merit because the IJ, in its decision, specifically applied Recinas

to the facts in support of its conclusion, and the BIA affirmed that decision.

Accordingly, we dismiss the petition in part as it relates to cancellation of removal,

and deny the petition in part.

      We also are unpersuaded by Adediran’s argument that the BIA erred in making

an adverse credibility determination to deny her application for asylum. “To establish

asylum eligibility based on [religion] . . . the alien must, with credible evidence,

establish (1) past persecution on account of her [religion] . . . , or (2) a ‘well-founded

fear’ that her [religion] . . . will cause future persecution.” Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1230-31 (11th Cir. 2005) (quoting 8 C.F.R. § 208.13(a), (b)).

                                            4
The applicant bears the burden of proof in establishing her eligibility for asylum. Id.

at 1230. The applicant may satisfy her burden solely through testimony that is

“credible, direct, and specific,” without the need for corroboration. Forgue v. U.S.

Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “Conversely, an adverse

credibility determination alone may be sufficient to support the denial of an asylum

application.” Id. “Once an adverse credibility finding is made, the burden is on the

applicant alien to show that the [BIA]’s credibility decision was not supported by

‘specific, cogent reasons’ or was not based on substantial evidence.” Id.

      We may not review a final order of removal unless “the alien has exhausted all

administrative remedies available to the alien as of right.” 8 U.S.C. § 1252(d)(1). If

an alien has failed to exhaust her administrative remedies, we lack jurisdiction to

consider the claim. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250

(11th Cir. 2006).

      As an initial matter, Adediran failed to argue to the BIA that the IJ erred by not

reviewing testimony she gave at a prior merits hearing when making its adverse

credibility determination.    Therefore, she failed to exhaust her administrative

remedies and we lack jurisdiction to review this claim.

      Moreover, the BIA’s adverse credibility determination is supported by specific,

cogent reasons. In particular, the BIA noted that (1) Adediran testified that one of her

                                           5
brothers was killed by Muslims, but only mentioned in her asylum application that

her brothers were “feared dead”; (2) Adediran failed to disclose on her application

that she was stabbed in the neck, the worst harm she ever experienced in Nigeria; and

(3) Adediran testified that a meeting of Christians was broken up by Muslims

shooting guns, but later disavowed that claim by admitting that she saw no guns and

heard no gunshots. The BIA specifically acknowledged Adediran’s explanations for

these inconsistencies, which consisted of either not knowing or not remembering any

details. These explanations do not “clear up” any of the inconsistencies cited by the

BIA. Therefore, the record does not compel reversal of the BIA’s adverse credibility

determination.

      But even if the BIA erred, Adediran did not challenge the BIA’s alternative

finding that, even if credible, she failed to demonstrate that she suffered past

persecution or that she has a well-founded fear of future persecution. Therefore, she

has abandoned any claim of error as to the BIA’s alternative, dispositive holding

denying her application for asylum. See Sepulveda, 401 F.3d at 1228 n.2 (issues not

raised on appeal are abandoned). Accordingly, we deny the petition for review with

respect to this issue.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         6